Citation Nr: 1222878	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  05-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for VA outpatient dental treatment for teeth other than #8, #9, and #10.

2.  Entitlement to service connection for bladder cancer with renal insufficiency, to include as secondary to exposure to asbestos and chemicals.


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from April 1946 to February 1948.  The Veteran died on May [redacted], 2011, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

In February 2012, the Appellant submitted a statement wherein she effectively requested to be substituted as the claimant with regard to the Veteran's above-captioned claims.  Her requested was granted in March 2012.  In the February 2012 statement, the Appellant reasonably raised the issue of entitlement to service connection for the cause of the Veteran's death.  As such, the Board is referring this claim to the RO for the appropriate action, to include the remand directives listed below.

The issue of entitlement to service connection for bladder cancer with renal insufficiency, to include as secondary to exposure to asbestos and chemicals, is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's spouse timely filed a request to be substituted as the claimant with respect to the above-captioned claims.

2.  The benefit sought by the Appellant with respect to the claim to reopen the issue of entitlement to service connection for VA outpatient dental treatment for teeth other than #8, #9, and #10 is not a monetary benefit.
CONCLUSION OF LAW

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for VA outpatient dental treatment for teeth other than #8, #9, and #10 is dismissed.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Substitution

At the time of his death, the Veteran had a pending appeal with respect to whether new and material evidence had been submitted to reopen the issue of entitlement to service connection for VA outpatient dental treatment for teeth other than #8, #9, and #10, and a claim of entitlement to service connection for bladder cancer with renal insufficiency, to include as secondary to exposure to asbestos and chemicals.  Generally, when a veteran has claims pending at the time of his or her death, his or her surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which the veteran was entitled at the time of his or her death based on existing ratings or decisions, or other evidence that was on file when he or she died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

The statute regarding accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  This amended statue states that, if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  Id.; See 38 U.S.C.A. 
§ 5121A.  Further, the amended statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim(s) of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died on May [redacted], 2011 and the Appellant filed a proper claim for substitution in February 2012.  Accordingly, the Appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A. 

B.  Claim to Reopen the Issue of Entitlement to Service Connection for VA Outpatient Dental Treatment for Teeth Other than #8, #9, and #10.

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable herein where resolution of this claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

In May 1953, the Veteran submitted a dental claim, complaining that two of his teeth were "aching" and that all of his teeth needed "work."  The Veteran asserted that service connection should be granted because he underwent inservice dental treatment while in Great Lakes, Illinois, and while in Charleston, South Carolina.

In a June 1953 dental rating sheet, service connection was granted for teeth #8, #9, and #10; a decision that was confirmed and continued by a July 1953 rating decision.

In an August 1953 dental rating sheet, the Veteran's #8, #9, and #10 teeth were found to have become carious during the presumptive period.  As such, there was "no wartime connection" for the Veteran's #8, #9, and #10 teeth.  Accordingly, neither pension nor compensation was warranted.  The Veteran appealed this decision to the Board asserting that he experienced pyrea and bleeding of the gums only after entering active duty service.  Further the Veteran contended that teeth that were filled during his active duty service now had cavities; that a wisdom tooth cracked in half during his active service; that, because he had teeth extracted during his active service, the adjacent teeth were growing "inward"; and that inservice bridge work for teeth located in the bottom right of his mouth was never completed.

In December 1953, the Board found that service connection for teeth other than #8, #9, and #10 was not warranted.  The Board also affirmed the August 1953 rating decision, which, as characterized by the Board, denied treatment for teeth #8, #9, and #10.

In March 2001, the Veteran submitted a claim for "dental work" without elaboration.  In April 2003, service connection was granted for treatment purposes, but as found by a VA Medical Center Dental Clinic, the Veteran was not eligible for complete treatment.  The April 2003 rating decision noted that the Veteran's #8, #9, and #10 teeth were "injured by trauma in service."  In May 2003, the Veteran submitted a Notice of Disagreement to the April 2003 rating decision.

In September 2003, a rating decision was issued wherein the Veteran's claim was captioned as entitlement to service connection for dental treatment.  Despite how the Veteran's claim was captioned, the body of the analysis was limited to evaluating entitlement to service connection for compensation purposes, which was denied.  Specifically, the RO found that the evidence of record did not demonstrate that the Veteran had an "actual" dental disability for which compensation could be paid.  After the August 2005 Statement of the Case, which again captioned the Veteran's claim as entitlement to service connection for dental treatment, the Veteran perfected an appeal.

In April 2006, the Board remanded the Veteran's claim for further development and to cure deficiencies in VA's duty to notify.  The Board captioned the claim as whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a dental condition for purposes of receiving VA treatment for teeth other than #8, #9, and #10.

In the September 2009 Supplemental Statement of the Case, it was determined that new and material evidence had not been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a dental disorder for teeth other than #8, #9, and #10.

Preliminarily, VA is required to consider claims under all applicable provisions of law and regulation whether or not the applicable provision is specifically raised.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, liberally construing the Veteran's statements, the Board finds that his March 2001 submission was a claim to reopen the issues of entitlement to service connection for a dental condition, both for purposes of compensation, and for purposes of VA outpatient dental treatment.  38 C.F.R. § 20.202 (2011); see Mays v. Brown, 5 Vet. App. 302 (1993).  The Board's December 1953 decision denied service connection for a dental condition for both treatment and compensation purposes; thus, the Veteran's March 2001 claim was not original.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In April 2003, the RO effectively found that new and material evidence had been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a dental condition for treatment purposes.  Based on this new evidence, service connection was granted for the Veteran's #8, #9, and #10 teeth for treatment purposes only.  Although the RO did not explicitly deny service connection for teeth other than the Veteran's #8, #9, and #10 teeth for treatment purposes, the failure to include other teeth in the grant is an implicit denial.  Significantly, the RO did not address the issue of whether new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a dental condition for compensation purposes in the April 2003 rating decision.

The Veteran filed a Notice of disagreement in May 2003, approximately 4 months before the RO issued the September 2003 rating decision.  In the September 2003 rating decision, the RO effectively found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a dental condition for compensation purposes.  Despite the new and material evidence, service connection was denied.  The Veteran did not file another Notice of Disagreement.  Consequently, the only issue for which the Veteran perfected an appeal was entitlement to service connection for a dental condition for treatment purposes for teeth other than #8, #9, and #10.  The April 2003 grant of service connection for the Veteran's #8, #9, and #10 teeth is considered a full grant of benefits for those teeth with respect to the Veteran's claim of entitlement to service connection for a dental condition for treatment purposes.  The Veteran's May 2003 Notice of Disagreement and eventual substantive appeal pertained only to entitlement to service connection for teeth other than #8, #9, and #10 for treatment purposes.  This claim was still pending at the time of the Veteran's death.

As discussed above, when a veteran has claims pending at the time of his or her death, his or her surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which the veteran was entitled at the time of his or her death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, the Veteran's claim to reopen, even if granted, concerned entitlement to service connection for VA outpatient dental treatment for teeth other than #8, #9, and #10, and does not concern monetary benefits.  Consequently, the benefits sought on appeal by the Appellant do not qualify as accrued benefits and, thus, the claim must be dismissed as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).


ORDER

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for VA outpatient dental treatment for teeth other than #8, #9, and #10 is dismissed.


REMAND

I.  Bladder Cancer with Renal Insufficiency, to Include as Secondary to Exposure to Asbestos and Chemicals

In March 2010, the Board remanded the Veteran's claims of entitlement to service connection for bladder cancer with renal insufficiency, to include as secondary to exposure to asbestos and chemicals.  Therein, the Board found that two previous VA examinations, one in June 2007, the other in September 2009, were inadequate for purposes of determining service connection.  Consequently, the Board found that a remand was warranted in order to afford the Veteran another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(holding that, "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

In November 2010, the Veteran underwent a VA examination in order to ascertain whether his bladder cancer with renal insufficiency was incurred in or due to his active duty service, to include as secondary to exposure to asbestos and chemicals.  After a thorough clinical examination, the examiner opined as follows:

It is less likely as not (less than 50/50 probability) caused by or a result of military service, to include asbestos exposure.

...

The [V]eteran believes that his bladder cancer and renal disease are related to toxic exposures in service.  Bladder cancer is highly associated with environmental toxins.  However, asbestos has not generally been accepted as a risk factor ("Epidemiology and etiology of urothelial (transitional cell) carcinoma of the bladder" at uptodate.com).  Renal failure is likewise not associated with asbestos exposure.  In this [V]eteran's case, it appears unlikely that his renal failure is related to environmental toxins.  Chronic hypertension is a well-known cause of chronic renal failure, and the [V]eteran's renal specialists have repeatedly implicated hypertension as the cause of his renal failure.  There were no kidney biopsy results located in the [claims] file which could serve either to refute this contention or potentially establish other etiologies for the [V]eteran's kidney failure.  Without a kidney biopsy it would be impossible to construct a differential diagnostic list to support or refute the [V]eteran's contention of causation from environmental toxins.  A statement by the [V]eteran's physician suggests that various environmental toxins to which the [V]eteran was exposed during service might be linked to the [V]eteran's bladder cancer.  Unfortunately, the list of potential environmental causes of bladder cancer is quite long.  This includes 2-naphthylamine, benzene and their precursors or derivatives, 4-aminbiphenyl, 4-nitrobiphenyl, polycyclic aromatic hydrocarbons, benzene, diesel exhaust, 2-amino-1-naphthol, and chemicals involved in the occupations for metal workers, painters, rubber industry workers, leather workers, textile and electrical workers, miners, cement workers, transport operators, excavating-machine operators, and jobs that involve manufacture of carpets, paints, plastics, and industrial chemicals (("Epidemiology and etiology of urothelial (transitional cell) carcinoma of the bladder" at uptodate.com).  In order to construct the probabilities that one or the other such environmental toxin might be causal for this [V]eteran, it would be necessary to have list of all exposure, together with the duration of that exposure and intensity of each exposure.  This evidence was not found in the [claims] file.  In the absence of such evidence, it is impossible to pursue research to investigate the probability that a given toxin is related to the [V]eteran's bladder cancer.  In the absence of such evidence, and given the enormous number of potential causes of bladder cancer, the [V]eteran's bladder cancer with renal insufficiency is less likely as not (less than 50/50 probability) caused by or a result of military service, to include asbestos.

(capitalization was removed)

As stated by the VA examiner, the evidence of record did not include a kidney biopsy and the Board found no indication that a kidney biopsy had been performed, but that results of such were not a part of the record.  Given that the Veteran is now deceased, the Board finds that a further effort to obtain such evidence is moot.  
The examiner also stated that it was impossible to pursue research to investigate the probability that a given toxin was related to the Veteran's bladder cancer without a list of the chemicals the Veteran was exposed to, and a description of the duration and intensity of that exposure.  However, the Veteran submitted a variety of statements concerning his inservice exposure, to include the approximate durations.  

Preliminarily, the Board observes that a complete set of the Veteran's service treatment and personnel records were not available for review.  VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are unavailable through no fault of the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In his March 2001claim, (Box 1, Volume 1) the Veteran stated that he served aboard the USS J. Douglas Blackwood and the USS Terror, and that his duties required him to be in the lower sections of those ships in the "store section."  He recalled many instances of loose asbestos and dust from chipped and loose lead paint.  He also stated that he was exposed to a constant fuel and diesel odor that caused his eyes to "burn."

In April 2002, (Box 1, Volume 1) the Veteran submitted a statement wherein he provided further details as to his claimed inservice exposure.  The Veteran stated that his duties included operating a small "ships store," and that the store was open for 30 minutes in the morning and 30 minutes in the afternoon.  He claimed that 80 percent of his time was spent in the "lowest, closed in area of the ships below deck cargo area, inventor[y]ing, ordering, and tending stock."  He claimed that he was exposed to "hazardous materials" throughout his entire tour of duty aboard the USS J. Douglas Blackwood.

In October 2002, (Box 1, Volume 2) the Veteran submitted another statement in support of his claim.  Therein he provided a list of the chemicals that he claimed he was exposed to during his active duty service.  Specifically, the Veteran stated that he was exposed to asbestos in all forms; fuel oil; diesel fuel; paint chemicals; isocyanates and toxic solvents; carcinogens from dioxins and particulate matter; nitrogen oxides; sulfur; lead; aliphatic, olefinic, and aromatic hydrocarbons obtained from the distillations of petroleum; silica; and beryllium.  The Veteran then reiterated that he spent 80 percent of his time as a storekeeper in an "unsafe, non[-]ventilated compartment below deck, with only a small hatch opening."  He then stated he was ordered to remove the contents of the compartment and paint it with lead-based paint.  He also stated that the compartment contained vapors from fuel oil, paint chemicals, and asbestos fibers.

In May 2006, (Box 2, Volume 13) the Veteran provided additional details regarding his claimed inservice exposure to asbestos.  He claimed that he was exposed to asbestos for an unstated period of time in 1946, 1947, and 1948, while serving as a Seaman and Storekeeper in the Navy.  He stated that he was exposed to asbestos in his duty station, which was in the "Ships Store."  He also claimed exposure in the storage area in the lower part of the ship and in his sleeping quarters.

In February 2007, (Box 2, Volume 13) the Veteran submitted a statement wherein he provided further details as to his claimed inservice exposure.  The Veteran claimed that he was exposed to asbestos and chemicals from July 1946 to February 1947 while serving aboard the USS J. Douglas Blackwood, and from September 1947 to February 1948 while serving aboard the USS Terror.  Additionally, the Veteran stated that he served as a typist with Atlantic Reserve Fleet from about February 1947 to September 1947.  As part of his duties as a typist, the Veteran claimed that he kept the records of decommissioned ships up to date.  He stated that he was required to go aboard decommissioned ships to verify that "parts" were being changed.  He stated that the ships were tied up together, approximately 5 to 10 in a row, and that he would need to go through them all to get a specific ship.  He also stated that the ships were "enclosed and covered with different types of apparatuses and painted with brown preservatives."  He also claimed that "a lot" of asbestos was exposed on the decommissioned ships.

In March 2007, (Box 2, Volume 13) a Naval Occupational Task Analysis Program report was associated with the claims file.  Therein, the Navy provided findings of inservice exposure based on the duties associated with a service member's military occupational specialty.

In April 2011, (Box 3, Volume 23) the Veteran submitted a statement wherein he reiterated that he boarded decommissioned ships during his active duty service.  He claimed that the ships were "closed in" and filled with "preservatives" in order to prevent rusting.  He stated that the vapors and odor were "overwhelming", that his eyes and throat "would be on fire from burning", and that it would take the remainder of the day to recover.  The Veteran stated that he received drops in his eyes from a pharmacist mate prior to entering the ships.  

The Veteran's available service personnel records demonstrated that he was stationed at the U.S. Naval Training Center in Great Lakes, Illinois, from April 1946 to August 1946.  He then served aboard the USS J. Douglas Blackwood from August 1946 to February 1947, and aboard the USS Terror from September 1947 to December 1947.  His personnel records also demonstrated that he was assigned to the Command Charleston Group, 10th Fleet, Submarine Group 2 from December 1947 to February 1948.  He was stationed at the U.S. Naval Base in Charleston, South Carolina, in February 1948 when he was discharged.  The Veteran's DD 214 demonstrated that he held a rating as a Storekeeper.

The Veteran's assertions are consistent with the nature and circumstances of his active duty service, and the record did not include contradictory evidence.  Consequently, the Board finds the Veteran's assertions to be competent and credible evidence as to inservice exposure to various chemicals.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Consequently, the Board further finds that a remand for further development is required in order to satisfy VA's duty to assist.

First, given that the Board has found that the Veteran's statement serve as competent and credible evidence of inservice exposure to various chemicals, the Board finds that the November 2010 VA examination is inadequate for purposes of determining service connection.  Therein, the examiner stated that it was impossible to pursue research to investigate the probability that a given toxin was related to the Veteran's bladder cancer without a list of the chemicals the Veteran was exposed to, and a description of the duration and intensity of that exposure.  As discussed above, the Veteran provided details as to his inservice exposure to various chemicals and the approximate duration of each exposure.  Accordingly, the Board finds that a remand is warranted in order to obtain a supplemental opinion from the November 2010 VA examiner or to obtain another opinion, to include consideration of the Veteran's statements regarding his inservice exposure.  Barr, 21 Vet. App. at 311.

Second, the VA examiner concluded that a kidney biopsy was necessary to address the Veteran's contentions with respect to environmental toxins causing his renal insufficiency and/or kidney disease.  The VA examiner noted that bladder cancer was "highly associated" with exposure to environmental toxins, but did not discuss whether a bladder biopsy would be similarly instructive as to the construction of a differential diagnostic list to support or refute the Veteran's contention that his bladder cancer was caused by exposure to environmental toxins.  The evidence of record included a March 1997 discharge summary (Box 1, Volume 1) concerning transurethral resection of a bladder tumor, and a March 1997 surgical pathology report (Box 1, Volume 1) concerning a bladder biopsy.  Further, the evidence of record included a January 2001 operative report (Box 1, Volume 1) concerning a bladder retrograde pyelogram and a January 2001 bladder biopsy (Box 1, Volume 1).  The remaining evidence of record included findings from a variety of additional tests, including cystoscopies, magnetic resonances images, computed tomography scans, and additional bladder biopsies.  Although the examiner indicated that the claims file was reviewed, this evidence was not specifically discussed.  As such, the Board finds that the November 2010 VA examination is inadequate for purposes of determining service connection without further discussion regarding the clinical findings of record pertaining to the Veteran's bladder cancer.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)(holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007)(finding that a medical opinion is inadequate when it does not address all aspects of a claim).  

Third, the Veteran stated that he boarded decommissioned ships, which exposed him to chemical(s) used to prevent rusting.  He described the chemical(s) as a being "brown preservatives" that were "painted" onto the ships.  The Veteran did not provide information as to the specific chemicals used on the decommissioned ships to prevent rusting, and the evidence of record was otherwise silent on this issue.  As such, the Board finds that a remand is warranted in order to request the information from the appropriate agency as to the nature of the chemical(s) used on decommissioned ship to prevent rusting during the Veteran's active duty service.


II.  Entitlement to Service Connection for the Cause of the Veteran's Death

As discussed in the Introduction, the Board finds that the Appellant reasonably raised a claim of entitlement to service connection for the cause of the Veteran's death.  Generally, when it finds that a claim has been reasonably raised, the Board refrains from directing any development given the absence of a perfected appeal as to that claim.  Here, however, the adjudication of the claim of entitlement to service connection for the Veteran's cause of death may have an impact on the claim of entitlement to service connection for bladder cancer with renal insufficiency, to include as secondary to exposure to asbestos and chemicals, presently within the Board's jurisdiction.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  Given the intertwined nature of the claims, the Board finds that the development efforts directed above must include the matter of entitlement to service connection for the cause of the Veteran's death.  No law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g)(West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011); Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).  Therefore, the Board may properly direct additional development efforts related to the Appellant's reasonably raised claim of entitlement to service connection for the Veteran's cause of death. 

Accordingly, the case is remanded for the following action:

1.  The RO must send the Appellant the appropriate forms for appointing representation, including a list of accredited representatives and service organizations.  The Appellant must be afforded a reasonable period of time to respond.  If the Appellant submits a VA Form 21-22 in favor of an accredited representative or service organization, the appointed representative or service organization must be provided with an opportunity to review the case and submit a VA Form 646, Statement of Accredited Representative. 

2.  The RO must provide the Appellant the appropriate notice and assistance with respect to the claim of entitlement to service connection for bladder cancer with renal insufficiency, to include as secondary to exposure to asbestos and chemicals.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

3.  The RO must provide the Appellant the appropriate notice and assistance with respect to the reasonably raised claim of entitlement to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The letter must include (1) a statement of the disabilities for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the Dependency and Indemnity Compensation claim based on the Veteran's previously service-connected disabilities, and (3) an explanation of the evidence and information required to substantiate the Dependency and Indemnity Compensation claim based on a condition not yet service connected. 

4. The RO must submit a request to the appropriate agency for information concerning the nature and extent of any chemicals used during the decommissioning of ships, including chemicals intended to prevent rust, during the Veteran's active duty service.  Any relevant evidence obtained as a result of this request must be associated with the claims file.  If the RO is unable to obtain the information after making reasonable efforts, the RO must notify the Appellant and (a) identify the specific information the RO was unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Appellant must then be given an opportunity to respond.  

5.  The RO must then make arrangement for the Veteran's claims file to be reviewed by the November 2010 VA examiner in order to obtain a supplemental opinion as to whether the Veteran's bladder cancer with renal insufficiency was incurred in or due to his active duty service, to include as result of exposure to asbestos and/or chemicals.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  

The examiner must assume for purposes of the examination that the Veteran's statements, discussed in the body of the remand above, are competent and credible evidence as to his exposure to asbestos and chemicals during his active duty service.  The examiner must review the Veteran's statements and any information obtained by the RO regarding the use of chemicals during the decommissioning of U.S. Navy vessels during the Veteran's active duty service prior to rendering an opinion.  

The examiner must also generally discuss what clinical findings would be present with respect to bladder cancer if that bladder cancer was etiologically related to exposure to environmental toxins.  Further, based on the evidence of record, including the bladder biopsies, the examiner must discuss whether those clinical findings were present in the Veteran's case.

The examiner must then opine as to whether the Veteran's inservice exposure to asbestos and/or chemicals contributed in any respect to the Veteran's bladder cancer with renal insufficiency.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  Any report prepared must be typed.

6.  If the November 2010 VA examiner is unavailable to render a supplemental opinion, the RO must make arrangements for another VA examiner to address the directives in Paragraph #5.

7.  The RO must review the resulting examination report to ensure that it is in essential compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for bladder cancer with renal insufficiency, to include as secondary to exposure to asbestos and chemicals, must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Appellant until she receives further notice; however, the Appellant has the right to submit additional evidence and argument on the matters the Board has remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


